      Case 3:18-cv-00183 Document 99 Filed on 07/16/20 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             July 16, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                           GALVESTON DIVISION

JACQUELINE CORTEZ                       §
BURLINGAME, ET AL.,                     §
                                        §
             Plaintiffs.                §
                                        §
VS.                                     §    CIVIL ACTION NO. 3:18-CV-00183
                                        §
GALVESTON COUNTY, ET AL.,               §
                                        §
       Defendants.                      §


                              FINAL JUDGMENT

       Pursuant to the court’s order adopting the Magistrate Judge’s memorandum

and recommendation, it is ORDERED that this matter is DISMISSED.

       THIS IS A FINAL JUDGMENT.

       The Clerk will provide copies of this judgment to the parties.

       SIGNED on Galveston Island on the 16th day of July, 2020



                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE
